DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies: (i.e. Weislander does not allow adjustment of the amount of drug to be used at the time of drug preparation, and that Weislander cannot completely separate the drug enclosing portion not to be used from the bag.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


In the opinion of the Examiner, and as outlined in detail below, Weislander in view of Inoue teaches each and every limitation of at least claim 25. Applicant is invited to contact Examiner for an interview to discuss the rejection presented below, should Applicant desire. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3-6, 8-9, 12-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wieslander (WO 99/27885; provided by applicant) in view of Inoue (US 5267646).
Regarding claim 25, Weislander teaches a kit product (container (1)) comprising: 
one or more bag(s) (large compartment (10))  containing an infusion solution (medical solution) or pure water as contents within the bag; and 
one or more drug-enclosing portion(s) (small compartments (14) and (15)) having one or more portion(s) (interior space of ewach), wherein 

each portion contains a dose of a drug (Weislander teaches glucose and calcium (Abstract), 
each portion is configured to be able to be in communication with any adjacent portion or the bag, 
5Appl. No. 15/755,749 Amendment Dated: December 28, 2021each portion is configured to be able to be isolated from any adjacent portion whereby one or more portion(s) including unused drug(s) can be isolated, 
each drug-enclosing portion includes a sealing portion (seams (11) (12) (13), and pins (18) and (19)) configured to be able to detachably or non-detachably connect with the bag (See Fig. 1, p. 7, ll. 28-38), 
the drug-enclosing portion(s) is configured to be able to be isolated from the bag according to the following mechanism which comprises the sealing portion having; 
a sealed, closed condition in which communication between the respective drug- enclosing portion(s) and the bag is prevented (i.e. when frangible pins (18) and (19) are intact) (p.7, ll. 28-38), and 
an unsealed, open condition in which the respective drug-enclosing portion(s) is in communication with the bag and movement of the respective dose from the respective drug-enclosing portion(s) to the bag is permitted (i.e. when frangible pins (18) and (19) are broken and allow flow into the large compartment (p.7, ll. 33-38), 
the drug preparation is provided by selectively connecting chosen drug-enclosing portion(s) to the bag via unsealing the respective sealing portion(s) (at least (18) and or (19)) of the chosen drug- enclosing portion(s) and permitting the respective doses to be communicated to the bag to become part of contents of the bag, without a remaining, non-chosen drug-enclosing portion(s) retaining the respective doses (p. 7, ll. 28-38), and 

Wieslander teaches this device for medical purposes and specifies the drug to be nutritional supplements or buffers for dialysis solution, so Wieslander is silent to a drug, which is one other than nutritional supplements or buffers for dialysis solution.
Inoue, however, teaches a medical container with a plurality of chambers (Inoue abstract, Figs. 1-2), in the same field of endeavor, wherein the drug comprises an anti-cancer agent needed to be dose adjusted (Inoue Col 7 lines 44-58). Inoue teaches this configuration for anti-cancer agents to allow for the separate preservation and preparation of the medical solution (Inoue Col 2 lines 14-19), and it is desirable to deliver a variety of types of drugs with an infusion bag to expand the uses of the device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the container of the Wieslander device, with drugs such as anti-cancer agents, as taught by Inoue, to allow for separate preservation and preparation of a variety of types of drugs, including anti-cancer agents and expand the uses of the device, specifically as the Wieslander device is capable for use with various medical solutions.



Regarding claim 4, Wieslander is silent to cutting away the drug not to give from the bag; however, the drug-enclosing portion(s) of the Wieslander device are capable of cutting away the drug not to give from the bag, as Wieslander teaches the small compartments to isolate the highly concentrated drug, allowing the device to isolate, remove or interrupt the residue in these areas and away from the bag (large compartment 10) by the seams and therefore cut away and cut-off the drug not to give in the small compartments from the large compartment (Fig. 1, p. 6 lines 11-31, p. 7 lines 28-38). Cutting away or cutting off (defined as an act of stopping or interrupting the supply) the residue from the bag does not require the physical removal or complete separation the compartments from one another. The structure of the seams of the Wieslander device interrupts the association of the residue from the bag (10), thereby cutting it away. 

	Regarding claim 5, Wieslander further discloses wherein the drug-enclosing portion(s) comprises two or more portions (small compartments 14, 15) each enclosing one of two or more different drugs (Fig. 1, p. 6 line 36 – p. 7 line 11).

	Regarding claim 6, Wieslander further discloses wherein the drug-enclosing portion comprises two or more portions partitioned for each amount of the drug (Fig. 1, p. 6 line 36 – p. 7 line 11, examples of amounts given on p. 9-11). 



Regarding claim 9, all of the elements of the current invention have been disclosed by Wieslander and Inoue, as applied above in claim 8, except for the drug-enclosing dosing portion(s) being supplied in at least one standard selected from 0.001 mg, 0.01 mg, 0.1 mg, 1.0 mg, 10 mg, 100 mg, and 1000 mg. 
	However, Wieslander teaches the drug-enclosing portions (14, 15) to be capable of holding various amounts of drug (as demonstrated in examples 1-3 on p. 9-11). The equation below demonstrates how the mass of the composition is derived. 
                
                    1
                     
                    m
                    M
                    =
                     
                    0.001
                     
                    
                        
                            m
                            o
                            l
                        
                        
                            L
                        
                    
                
            
                
                    M
                    o
                    l
                    a
                    r
                     
                    M
                    a
                    s
                    s
                     
                    c
                    a
                    l
                    c
                    i
                    u
                    m
                     
                    c
                    h
                    l
                    o
                    r
                    i
                    d
                    e
                    =
                    111
                     
                    
                        
                            g
                             
                             
                            C
                            a
                            
                                
                                    C
                                    l
                                
                                
                                    2
                                
                            
                        
                        
                            m
                            o
                            l
                             
                             
                            C
                            a
                            
                                
                                    C
                                    l
                                
                                
                                    2
                                
                            
                        
                    
                
            
                
                    M
                    o
                    l
                    a
                    r
                     
                    M
                    a
                    s
                    s
                     
                    m
                    a
                    g
                    n
                    e
                    s
                    i
                    u
                    m
                     
                    c
                    h
                    l
                    o
                    r
                    i
                    d
                    e
                    =
                    95.2
                     
                    
                        
                            g
                             
                             
                            M
                            g
                            
                                
                                    C
                                    l
                                
                                
                                    2
                                
                            
                        
                        
                            m
                            o
                            l
                             
                             
                            M
                            g
                            
                                
                                    C
                                    l
                                
                                
                                    2
                                
                            
                        
                    
                
            
                
                    M
                    o
                    l
                    a
                    r
                     
                    M
                    a
                    s
                    s
                     
                    s
                    o
                    d
                    i
                    u
                    m
                     
                    c
                    h
                    l
                    o
                    r
                    i
                    d
                    e
                    =
                    54.4
                     
                    
                        
                            g
                             
                             
                            N
                            a
                            C
                            l
                        
                        
                            m
                            o
                            l
                             
                             
                            N
                            a
                            C
                            l
                        
                    
                
            

Given Wieslander Example 1 (p. 9) for compartment 14:
(1)		                        
                            0.02
                             
                            
                                
                                    m
                                    o
                                    l
                                     
                                    C
                                    a
                                    
                                        
                                            C
                                            l
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    L
                                
                            
                             
                            ×
                            111
                             
                            
                                
                                    g
                                     
                                     
                                    C
                                    a
                                    
                                        
                                            C
                                            l
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    m
                                    o
                                    l
                                     
                                     
                                    C
                                    a
                                    
                                        
                                            C
                                            l
                                        
                                        
                                            2
                                        
                                    
                                
                            
                             
                            ×
                            1000
                             
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                             
                            ×
                            1000
                             
                            
                                
                                    m
                                    l
                                
                                
                                    L
                                
                            
                             
                            =
                            2.22
                             
                            
                                
                                    m
                                    g
                                
                                
                                    m
                                    l
                                
                            
                            C
                            a
                            
                                
                                    C
                                    l
                                
                                
                                    2
                                
                            
                        
                    
(2)		                        
                            0.005
                             
                            
                                
                                    m
                                    o
                                    l
                                     
                                    M
                                    g
                                    
                                        
                                            C
                                            l
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    L
                                
                            
                             
                            ×
                            95.2
                             
                            
                                
                                    g
                                     
                                     
                                    M
                                    g
                                    
                                        
                                            C
                                            l
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    m
                                    o
                                    l
                                     
                                     
                                    M
                                    g
                                    
                                        
                                            C
                                            l
                                        
                                        
                                            2
                                        
                                    
                                
                            
                             
                            ×
                            1000
                             
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                             
                            ×
                            1000
                             
                            
                                
                                    m
                                    l
                                
                                
                                    L
                                
                            
                             
                            =
                            0.476
                             
                            
                                
                                    m
                                    g
                                
                                
                                    m
                                    l
                                
                            
                            M
                            g
                            
                                
                                    C
                                    l
                                
                                
                                    2
                                
                            
                        
                    
(3)		                        
                            0.132
                             
                            
                                
                                    m
                                    o
                                    l
                                     
                                    N
                                    a
                                    C
                                    l
                                
                                
                                    L
                                
                            
                             
                            ×
                            54.4
                             
                            
                                
                                    g
                                     
                                     
                                    N
                                    a
                                    C
                                    l
                                
                                
                                    m
                                    o
                                    l
                                     
                                     
                                    N
                                    a
                                    C
                                    l
                                
                            
                             
                            ×
                            1000
                             
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                             
                            ×
                            1000
                             
                            
                                
                                    m
                                    l
                                
                                
                                    L
                                
                            
                             
                            =
                            7.18
                             
                            
                                
                                    m
                                    g
                                
                                
                                    m
                                    l
                                
                            
                            N
                            a
                            C
                            l
                        
                    
  
Wieslander teaches the drug-enclosing portions to hold 2.22                         
                            
                                
                                    m
                                    g
                                
                                
                                    m
                                    l
                                
                            
                        
                     calcium chloride, 0.476                         
                            
                                
                                    m
                                    g
                                
                                
                                    m
                                    l
                                
                            
                        
                     magnesium chloride and 7.18                         
                            
                                
                                    m
                                    g
                                
                                
                                    m
                                    l
                                
                            
                        
                     sodium chloride. Furthermore, it is known in the art that a drug can 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the drug-enclosed portion holding 2.22                         
                            
                                
                                    m
                                    g
                                
                                
                                    m
                                    l
                                
                            
                        
                     calcium chloride, 0.476                         
                            
                                
                                    m
                                    g
                                
                                
                                    m
                                    l
                                
                            
                        
                     magnesium chloride and/or 7.18                         
                            
                                
                                    m
                                    g
                                
                                
                                    m
                                    l
                                
                            
                        
                     sodium chloride, to be supplied in at least one standard selected from 0.001 mg, 0.01 mg, 0.1 mg, 1.0 mg, 10 mg, 100 mg, and 1000 mg and as it would require only one of ordinary skill in the art to supply the drug-enclosing portion with 0.1 mg, 1 mg, or 10 mg of the drug, as these standards are similar to the values obtained from Wieslander since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	 Regarding claim 12, Wieslander further discloses wherein the drug is dose-adjustable by adjusting a number of the sealing portions to be opened (p. 1 lines 19-33, p. 2 line 27 – p, 3 line 17, examples of dose adjustment on p. 9-11).

Regarding claim 13, as stated above in claim 25, the combination of Wieslander and Inoue teaches wherein the drug comprises an anti-cancer agent needed to be dose adjusted (Inoue Col 7 lines 44-58). 

	Regarding claim 14, Wieslander further discloses wherein the drug has one or more of properties described in 1) the drug is an intravenous formulation; 2) an administration period of 20 seconds or longer; 3) the drug needs to be stored at a temperature of 15°C or lower; 4) the drug needs to be dissolved in a dissolution liquid upon drug preparation; 5) the drug needs to be diluted in a dilution liquid upon drug preparation; and 6) the drug needs to be stored in darkness; as Wieslander fairly 

Regarding claim 15, all of the elements of the current invention have been substantially disclosed by Wieslander and Inoue, as applied above in claim 25. Wieslander further discloses the number of drug-enclosing dosing portion (14, 15) to be two or more (Fig. 1), however, Wieslander is silent to the exact standards of the drug-enclosing portions as claimed. 
 	However, Wieslander teaches the drug-enclosing portions (14, 15) to be capable of holding various amounts of drug (as demonstrated in examples 1-3 on p. 9-11). Using the equations (1, 2, 3) above, it can be understood that 2.22                         
                            
                                
                                    m
                                    g
                                
                                
                                    m
                                    l
                                
                            
                        
                     calcium chloride is analogous to a drug-enclosed portion supplied in a standard of 2x mg where x is selected as 1.0, and 0.476                         
                            
                                
                                    m
                                    g
                                
                                
                                    m
                                    l
                                
                            
                        
                     magnesium chloride is analogous to a drug-enclosed portion supplied in a standard of 50x mg, where x is selected as 0.01 mg.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the drug-enclosed portion to be supplied in at least one standard selected from 1x mg, 2x mg, 3x mg, 4x mg, 5x mg and in at least one standard selected from 10x mg, 20x mg, 30x mg, 40x mg, and 50x mg, where the x is any amount selected from 0.001 mg, 0.01 mg, 0.1 mg, 1.0 mg, 10 mg, 100 mg, and 1000 mg, as it would require only one of ordinary skill in the art to supply the drug-enclosing portion with one of these standards, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 16, Wieslander discloses a dose adjustment method of a drug, the method comprising: determining based on a dosage of the drug, a standard and a number of a drug enclosing 

Regarding claim 17, all of the elements of the current invention have been substantially disclosed by Wieslander and Inoue, as applied above in claim 16, except Wieslander is silent to the drug-enclosing dosing portion(s) being supplied in at least one standard selected from 0.001 mg, 0.01 mg, 0.1 mg, 1.0 mg, 10 mg, 100 mg, and 1000 mg. 
	However, Wieslander teaches the drug-enclosing dosing portion(s) (14, 15) to be capable of holding various amounts of drug (as demonstrated in examples 1-3 on p. 9-11). The equations (1, 2, 3) above demonstrate how the mass of the composition is derived and the rationale is the same as above. 
Wieslander teaches the drug-enclosing portions to hold 2.22                         
                            
                                
                                    m
                                    g
                                
                                
                                    m
                                    l
                                
                            
                        
                     calcium chloride, 0.476                         
                            
                                
                                    m
                                    g
                                
                                
                                    m
                                    l
                                
                            
                        
                     magnesium chloride and 7.18                         
                            
                                
                                    m
                                    g
                                
                                
                                    m
                                    l
                                
                            
                        
                     sodium chloride. Furthermore, it is known in the art that a drug can come in a range of standards amount, including the claim standard to accommodate different drug dosages for different patients.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the drug-enclosed portion holding 2.22                         
                            
                                
                                    m
                                    g
                                
                                
                                    m
                                    l
                                
                            
                        
                     calcium chloride, 0.476                         
                            
                                
                                    m
                                    g
                                
                                
                                    m
                                    l
                                
                            
                        
                     magnesium chloride and/or 7.18                         
                            
                                
                                    m
                                    g
                                
                                
                                    m
                                    l
                                
                            
                        
                     sodium chloride, to be supplied in at least one standard selected from 0.001 mg, 0.01 mg, 0.1 mg, 1.0 mg, 10 mg, 100 mg, and 1000 mg, as it would require only one of ordinary skill in the art to supply the drug-enclosing portion with 0.1 mg, 1 mg, or 10 mg of the drug, as these standards are most similar to the values obtained from Wieslander since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.



	Regarding claim 19, Wieslander further discloses wherein the drug has one or more of properties described in 1) the drug is an intravenous formulation; 2) an administration period of 20 seconds or longer; 3) the drug needs to be stored at a temperature of 15°C or lower; 4) the drug needs to be dissolved in a dissolution liquid upon drug preparation; 5) the drug needs to be diluted in a dilution liquid upon drug preparation; and 6) the drug needs to be stored in darkness; as Wieslander fairly suggests the drug is an intravenous formulation because the solution is supplied via a conduit and infusion port (Fig. 1, p. 8 lines 1-11) and also the drug has an administration period longer than 30 seconds (e.g. 4 hours) (p. 8 lines 24-26). 

Regarding claim 20, all of the elements of the current invention have been substantially disclosed by Wieslander and Inoue, as applied above in claim 16. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of dose adjustment of Wieslander, to regulate the number of the drug-enclosing portion to be used to be determined based on a number of digits of significant figures of the dosage of the drug, to standardize dosing of all patients. 

Regarding claim 21, all of the elements of the current invention have been substantially disclosed by Wieslander and Inoue, as applied above in claim 20. 
Although Wieslander is silent to the number of drug-enclosing portions to be used to be equal to or greater than the number of digits of significant figures of the dosage of the drug, it would only require one of ordinary skill in the art to dose the drug this way to standardize the method of dosing of the drug across all patients requiring various amounts of drug. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of dose adjustment of Wieslander, to regulate the number of the drug-enclosing portion to be used to be equal to or greater than the number of digits of significant figures of the dosage of the drug, to standardize dosing of all patients. 

Regarding claim 22, all of the elements of the current invention have been substantially disclosed by Wieslander and Inoue, as applied above in claim 16. Wieslander further discloses the number of drug-enclosing dosing portion(s) (14, 15) to be two or more (Fig. 1), however, Wieslander is silent to the exact standards of the drug-enclosing portions as claimed. 
                        
                            
                                
                                    m
                                    g
                                
                                
                                    m
                                    l
                                
                            
                        
                     calcium chloride is analogous to a drug-enclosed portion supplied in a standard of 2x mg where x is selected as 1.0, and 0.476                         
                            
                                
                                    m
                                    g
                                
                                
                                    m
                                    l
                                
                            
                        
                     magnesium chloride is analogous to a drug-enclosed portion supplied in a standard of 50x mg, where x is selected as 0.01 mg.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the drug-enclosed portion to be supplied in at least one standard selected from 1x mg, 2x mg, 3x mg, 4x mg, 5x mg and in at least one standard selected from 10x mg, 20x mg, 30x mg, 40x mg, and 50x mg, where the x is any amount selected from 0.001 mg, 0.01 mg, 0.1 mg, 1.0 mg, 10 mg, 100 mg, and 1000 mg, as it would require only one of ordinary skill in the art to supply the drug-enclosing portion with one of these standards, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 24, Wieslander discloses the kit product further comprising an injection device (via port 23, conduit 24) (Fig. 1, p. 7 line 28 – p. 8 line 9) comprising an administration drip arrangement, as Wieslander implies an administration drip arrangement from the conduit and port arrangement to deliver the solution to the patient while hanging on a stand (p. 8 lines 1-9). 

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wieslander in view of Inoue and further in view of Genosar (US 2014/0346071 A1).
Regarding claim 7, all of the elements of the current invention have been substantially disclosed by Wieslander and Inoue, as applied above in claim 25, except the drug being housed in a drug plate. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the drug in a drug plate of two or more drug-housing portions of the device of Wieslander/Inoue, as taught by Genosar, to maintain sterility throughout storage. 


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781